       2:17-cr-20037-JES-JEH # 175          Page 1 of 12                                        E-FILED
                                                                Friday, 07 December, 2018 05:15:42 PM
                                                                           Clerk, U.S. District Court, ILCD


                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
       Plaintiff,                           )
                                            )
vs.                                         )       Crim. No. 17-20037
                                            )
BRENDT A. CHRISTENSEN,                      )       Hearing Requested
                                            )
       Defendant.                           )

REPLY TO RESPONSE TO MOTION TO STRIKE NON-STATUTORY AGRRAVATING
         FACTOR OF “OTHER SERIOUS ACTS OF VIOLENCE” (R. 108)

       NOW COMES the Defendant, BRENDT A. CHRISTENSEN, by and through his

attorneys, and for his Reply to the government’s Response to his Motion to Strike the

Non-Statutory Aggravating Factor of Other Serious Acts of Violence states as follows:

I.     The Fifth and Eighth Amendments to the Constitution and 18 U.S.C. § 3593(c)
       Require the Court to Find the Government’s Evidence to be Reliable Before it
       May be Presented to the Jury

       Both the Constitution and the Federal Death Penalty Act require district courts to

examine evidence of alleged unadjudicated criminal acts prior to its submission to the

jury and to exclude it if it is found to be unreliable.

       A.     The Constitution

       As the Seventh Circuit held in United States v. Corley, 519 F.3d 716, 724 (7th Cir.

2008), the Fifth and Eighth Amendments require the district court to determine whether

such information may be considered by the jury based upon a number of factors,

                                                1
       2:17-cr-20037-JES-JEH # 175         Page 2 of 12



including its reliability and its prejudicial and probative impact. This is so because the

issue of the admissibility of unadjudicated criminal conduct lies at the intersection of

“[t]wo sometimes competing, but nonetheless fundamental, constitutional principles.”

United States v. Beckford, 964 F. Supp. 993, 999 (E.D. Va. 1997). The first principle

“requires courts to assure heightened reliability in capital sentencing because capital

punishment is qualitatively different from other punishments.” Id. (citing Woodson v.

North Carolina, 428 U.S. 280, 305 (1976)). The second principle “emphasizes the

importance of presenting the sentencing jury with all relevant evidence.” Id. (citing Jurek

v. Texas, 428 U.S. 262, 276 (1976)).

       As the court in Beckford went on to say:

       Absent the reliability factor, the ‘all relevant evidence’ principle clearly
       would permit the Government to present evidence relating to the
       defendants’ unadjudicated criminal acts . . . However, it is
       Constitutionally essential to assure that the principle of heightened
       reliability serves as a meaningful limit to the admission of ‘all relevant
       evidence’ in order to prevent the less stringent concept of relevance from
       predominating over the cardinal principal of reliability. This necessarily
       requires a balance to be struck between these two competing doctrines. To
       effectuate that balance, the proffered unadjudicated criminal conduct
       may be presented to the jury only if the Court has determined that it
       meets the threshold test of reliability.

Id. at 999-1000 (emphasis added). See also United States v. Davis, 912 F. Supp. 938, 948

(E.D. La. 1996) (“Once information is determined to be probative of a relevant

aggravating factor, and is not found to be unfairly prejudicial, it must additionally be

shown to be ‘reliable.’ Reliable is synonymous with accurate . . . The need for a greater

degree of reliability is particularly acute [where] the of the government’s ‘facts’ consist

                                              2
        2:17-cr-20037-JES-JEH # 175                Page 3 of 12



of crimes allegedly committed by the defendants of which they have not in fact been

convicted”); United States v. Gilbert, 120 F. Supp. 2d 147, 151 (D. Mass. 2000) (noting that

information in support of a nonstatutory aggravator must not only be relevant but must

also be reliable).

        While the government pays lip service to this requirement in its Response, (R.

150 at 17), in reality it urges the Court to ignore it and to simply allow it to present its

evidence at trial, give Mr. Christensen the opportunity to cross examine and rebut it,

and let the chips fall where they may. 1 Indeed, it does not even attempt to defend the

reliability of its evidence against the devastating critique contained in the Motion, (R.

108 at 4-9). The Constitution demands more.

        Further, its argument that the requirement of heightened reliability in a capital

sentencing proceeding “appears to demand presentation” of its evidence to the jury is

an insupportable conflation of the fundamental constitutional principles discussed in

Beckford. Contrary to the government’s position, as stated above, the Constitution

requires both an individualized sentencing determination based upon all relevant

evidence and heightened reliability of the evidence that is presented. Beckford, 964 F.

Supp. at 999-1000. The admission of more rather than less evidence plainly serves these



1
 The government’s citation to Tuilaepa v. California, 512 U.S. 967, 976 (1994), (R. 150 at 19), offers no
support for its position. The quoted material actually appears on page 977 of the opinion, where the court
is discussing a vagueness challenge to a provision of the State of California’s sentencing scheme that
requires the jury to consider the defendant’s age when deciding whether or not he should be sentenced to
death. In rejecting the defendant’s argument, the Court merely noted the unremarkable fact that counsel
for the parties could each argue their respective positions on the significance of the factor to the jury. Id.
at 977. The reliability of the evidence supporting the factor was not in issue.
                                                      3
       2:17-cr-20037-JES-JEH # 175         Page 4 of 12



ends only if that evidence is reliable, but the government nevertheless attempts to read

that requirement out of the decades of capital sentencing jurisprudence that establish it.

Its argument must be rejected.

       B.     18 U.S.C § 3593(c)

       In addition to the constitutional requirements, 18 U.S.C. § 3593(c) requires the

Court to exclude evidence at the penalty phase if “its probative value is outweighed by

the danger of creating unfair prejudice, confusing the issues, or misleading the jury.”

This provision affords the Court greater discretion to exclude evidence than the

balancing test of Fed. R. Evid. 403, which requires exclusion only where the probative

value of the evidence is “substantially” outweighed by competing concerns.

       Few categories of evidence have a greater potential to cause severe prejudice to a

defendant than evidence of alleged unadjudicated criminal acts. See, e.g., United States v.

Corley, 348 F. Supp. 2d 970, 977 (N.D. Ind. 2004) (“evidence of unadjudicated criminal

conduct brings with it an ‘increased danger of unfair prejudice’”) (quoting Beckford, 964

F. Supp. at 1003). This especially so where, as here, the facts of the alleged

unadjudicated conduct are similar to the facts underlying the charged offense. See

Corley, 519 F. 3d at 725; United States v. Gonzalez, 2004 WL 1920492 at * 6 (D. Conn.)

(“When the unadjudicated crimes are unrelated to but not easily compartmentalized

from the facts of the underlying crime, the risk of unfair prejudice may be

unacceptable.”).



                                              4
        2:17-cr-20037-JES-JEH # 175               Page 5 of 12



        In Gonzalez, the district court granted the defendant’s motion to exclude under 18

U.S.C. § 3593(c) evidence of four unadjudicated homicides that the government sought

to present at sentencing. Id. at *2. It based its ruling that the probative value of the

evidence was outweighed by the danger of unfair prejudice in part on the fact that the

alleged homicides, while unrelated to the charged offense, had fact patterns similar to

that crime. Id. at *4. Without even reaching the question of whether the evidence of the

uncharged crimes was otherwise reliable, the court therefore excluded the evidence in

its entirety. Id. The same result should obtain in this case.

II.     Before it May Be Presented to the Jury, the Court Must Find that a Reasonable
        Jury Could Find the Allegation to be True Beyond a Reasonable Doubt

        Under the circumstances of this case, the standard for assessing whether

evidence of the alleged unadjudicated criminal act 2 is sufficiently reliable to be

admissible is whether a reasonable jury could find beyond a reasonable doubt that the

crime occurred and that the defendant committed it. The Federal Death Penalty Act

requires that all aggravating factors, both statutory and nonstatutory, be proven beyond

a reasonable doubt. 18 U.S.C. § 3593(c). In some circumstances, courts have held that

evidence offered as part of the support for an aggravating factor need not be proven

beyond a reasonable doubt. See, e.g., United States v. Edelin, 134 F. Supp. 2d 59, 76 n.18




2
 In its Response, the government states that its arguments are limited to the alleged assault of M.D. that is
included in the notice of intent to seek the death penalty. (R. 150 at 16, n.3.) Mr. Christensen understands
this statement to mean that the government will not seek to introduce any evidence relating to alleged
mistreatment of a guinea pig.
                                                      5
       2:17-cr-20037-JES-JEH # 175         Page 6 of 12



(D.D.C. 2001) (holding that, when used to support other aggravating factors,

unadjudicated criminal conduct need not be proven beyond a reasonable doubt).

       However, no court has held that unadjudicated criminal conduct, when it is itself

alleged as an aggravating factor, need not be proven beyond a reasonable doubt. See

United States v. Cooper, 91 F. Supp. 2d 90, 108 (D.D.C. 2000) (“if the government intends

to use [unadjudicated criminal acts] as aggravating factors in and of themselves, the

government will have to prove such acts beyond a reasonable doubt”); United States v.

Rodriguez, 2006 WL 487117 at *4 (D.N.D.) (“[un]like a factor like ’future dangerousness,’

which relies on making inferences from evidence to determine the existence of the

aggravating factor, ‘additional serious acts of violence’ is simply a direct reference to

the evidence . . For all practical purposes then, the conduct and the aggravating factor

are one in [sic] the same. This requires proving the conduct beyond a reasonable

doubt”).

       The reasonable doubt standard is especially apt where, as in this case, there is

but a single unadjudicated act supporting the aggravating factor. See Corley, 348 F.

Supp. 2d at 973 (noting that parties agreed that court should assess the reliability of

evidence of additional uncharged homicide by considering whether a reasonable jury

could find the defendant guilty of the act). It would, after all, be a logical impossibility

for the Court to find that the aggravating factor of other serious acts of violence could

be proven beyond a reasonable doubt even though the evidence of single act at issue is

insufficiently reliable to meet that standard.

                                              6
        2:17-cr-20037-JES-JEH # 175                  Page 7 of 12



III.    The Court Should Follow the Procedures Adopted by the District Court in
        Corley to Make the Required Determination of the Reliability of the
        Government’s Evidence of An Alleged Unadjudicated Criminal Act

        As noted above, the Court should grant the Motion to strike the other serious

acts of violence aggravating factor under 18 U.S.C. § 3593(c) without the presentation of

additional evidence, just as the court did in Gonzalez. If, however, the Court is inclined

to proceed to the constitutionally required determination of reliability, it should do so

in accordance with the procedures adopted by the district court in Corley. 3

         In Corley, as the Seventh Circuit later found, “the district court was cognizant of

the perils of reliance on unadjudicated conduct, and the procedures utilized by the

district court insured that only reliable evidence that convinced a jury of guilt beyond a

reasonable doubt was considered.” Corley, 519 F.3d at 726. Those procedures included

conducting a reliability hearing to ensure that the evidence was sufficiently reliable to

be presented to the jury at the penalty phase. Corley, 348 F. Supp. 2d at 972. The hearing

was conducted under seal. Id. The actual witnesses to the alleged incident, for a total of

eight, testified at the hearing; the court denied the government’s request to present

evidence through summary, hearsay witnesses. Id. at 977-78. It did so because it found

that it could not “analyze [the] components of credibility if the Government’s witnesses’


3
 Mr. Christensen asks the Court to deviate from the Corley procedures in one respect, and that is to
conduct the reliability hearing prior to the start of trial in this case, rather than waiting until the entry of a
guilty verdict as the Corley court did. Id at 972. The reasons for this are (1) because the government has
expressed an intent to use the alleged assault on M.D. as 404(b) evidence at the guilt/innocence phase and
thus a hearing at the end of the guilt/innocence phase will be too late, and (2) given the explosively
prejudicial nature of this evidence, if it is to be admitted Mr. Christensen must have the opportunity to
address it with potential jurors in both the jury questionnaire that will be completed before trial and
during voir dire.
                                                        7
       2:17-cr-20037-JES-JEH # 175        Page 8 of 12



accounts are filtered through a law enforcement official who summarizes their

statements.” Id.at 977. Accordingly, the court found, it “must have a direct opportunity

to observe each witness and assess his/her credibility. When reliability is at issue and

the fairness of Defendant’s penalty phase is at stake, there can be no substitute for live

testimony from direct occurrence witnesses.” Id. at 978.

       The court found these procedures especially necessary because of “inherent

problems with the government’s . . . evidence” of the alleged uncharged misconduct,

including possibly exculpatory statements by the victim and problems with the

testimony of other witnesses. Id at 979. Even more serious problems are readily

apparent with the government’s evidence in this case. (R. 108 at 4-9.) The Motion does

not just make a broad-based, general challenge to the credibility of the allegation

against Mr. Christensen; rather, it sets forth objective facts that show that important

aspects of M.D.’s various accounts of the alleged incident cannot be true. Cf. Napue v.

Illinois, 360 U.S. 264, 269 (1959) (holding that the knowing presentation of material false

testimony by the prosecutor violates the Due Process Clause).

       For example, M.D. has claimed both that the alleged assault occurred in her

senior year of high school when she was 17 years old, and that it occurred during

September or October of 2013. One or both of those statements is false; M.D.’s senior

year of high school was the 2012-13 school year. M.D.’s claim that she met Mr.

Christensen online through the website OkCupid.com is also false. Not only did Mr.

Christensen not have an OkCupid account at either of the times M.D. has said the

                                             8
       2:17-cr-20037-JES-JEH # 175           Page 9 of 12



alleged assault occurred, but also there is nothing in M.D.’s own OkCupid records from

the relevant time periods that connects in any way to Mr. Christensen. Perhaps most

significantly, M.D.’s allegation that Mr. Christensen is the individual who assaulted her

could only possibly be true if virtually every other detail of her accounts of what

happened is false, because Mr. Christensen was not even living in the State of Illinois

when the alleged assault occurred. Numerous other facts that severely undermine the

credibility of M.D.’s allegation still further are set forth in the Motion.

       Accordingly, the necessity that the Court conduct a thorough hearing to tests the

reliability of the government’s evidence and determine whether it comports with

constitutional requirements before it is presented to the jury could not be more acute.

As the district court in Corley concluded,

       In the end, this Court’s analysis is informed not just by the inherent
       requirements of a reliability hearing and the strictures of the
       Confrontation Clause, but also by the grave risk of injustice involved in
       presenting untested and highly prejudicial evidence to a penalty-phase
       jury. The Court will not gamble with Defendant’s right to a fair and
       impartial jury in a capital case by allowing what may be questionable
       evidence/information of possible unadjudicated criminal acts to reach the
       jury in the penalty phase without first testing the reliability of that
       information through live testimony. To require any less would be to risk a
       mistrial or a defective death verdict in this case through the introduction
       of possibly faulty yet inflammatory testimony. Justice demands more.

Corley, 348 F. Supp. 2d at 981. See also Beckford, 964 F. Supp. at 1006 (“Of course,

the Government risks the consequence of a mistrial if it offers frail evidence of

unadjudicated conduct.”).



                                               9
       2:17-cr-20037-JES-JEH # 175          Page 10 of 12



       While the risks posed by this evidence to Mr. Christensen’s constitutional rights

and the longevity of any conviction and death sentence that may be obtained are

enormous, the prejudice to the government of conducting a pretrial hearing is

negligible. Such a hearing can and should be conducted under seal, as in Corley. Mr.

Christensen has no intention of “stigmatizing” M.D., “manufacturing innuendos

regarding her past sexual behavior” or of making “threats of patently prejudicial and

embarrassing information, rather than evidence that might speak to her credibility,” (R.

150 at 19-20), and he is confident the Court would shut him down immediately were he

to try. And if, at the conclusion of the reliability hearing, the Court finds M.D.’s

allegation meets constitutional standards of reliability, the government is free to present

it at trial, just as it did in Corley, 348 F. Supp. 2d at 974, without risk of appellate

reversal.

IV.    Fed. R. Evid. 412 Has No Applicability to This Case

       In its Response, (R. 150 at 19), the government makes vague references to Fed. R.

Evid. 412. To the extent that the government is arguing that Rule 412 precludes Mr.

Christensen from introducing any of the facts outlined in his Motion with regard to

prior incredible allegations of sexual assault by M.D., it is mistaken. In cases involving

alleged sexual misconduct, Rule 412 prohibits the use of evidence “(1) offered to prove

that a victim engaged in other sexual behavior; or (2) evidence offered to prove a

victim’s sexual predisposition.” Fed. R. Evid. 412(a). Evidence of prior false allegations

of sexual assault plainly falls into neither category of inadmissible evidence. Indeed, the

                                               10
       2:17-cr-20037-JES-JEH # 175         Page 11 of 12



Advisory Committee Notes to the 1994 amendment to the Rule specifically exempt such

evidence from the scope of the Rule. Fed. R. Evid. 412 advisory committee’s note to 1994

amendment (“Evidence offered to prove allegedly false prior claims by the victim is not

barred by Rule 412.”). See also United States v. Willoughby, 742 F.3d 229, 234 (6th Cir.

2014) (holding that Rule 412 as amended in 1994 makes clear that such evidence is not

barred by the Rule and the district court erred by excluding it).

       Not only does Rule 412 not preclude evidence of prior allegedly false claims of

sexual assault, then, it expressly recognizes such evidence as relevant and proper. The

government is therefore incorrect when it refers to Mr. Christensen’s evidence as

“scurrilous and immaterial,” (R. 150 at 19). Additionally, given that it does not apply to

Mr. Christensen’s evidence, it follows that Rule 412 has nothing to say about whether

the Court should conduct “any sort of hearing” to determine the reliability of M.D.’s

allegation, (R. 150 at 19.)




                                             11
      2:17-cr-20037-JES-JEH # 175        Page 12 of 12



             Respectfully submitted,

             /s/Elisabeth R. Pollock                   /s/ George Taseff
             Assistant Federal Defender                Assistant Federal Defender
             300 West Main Street                      401 Main Street, Suite 1500
             Urbana, IL 61801                          Peoria, IL 61602
             Phone: 217-373-0666                       Phone: 309-671-7891
             FAX: 217-373-0667                         Fax: 309-671-7898
             Email: Elisabeth_Pollock@fd.org           Email: George_Taseff@fd.org

             /s/ Robert Tucker                         /s/ Julie Brain
             Robert L. Tucker, Esq.                    Julie Brain, Esq.
             7114 Washington Ave                       916 South 2nd Street
             St. Louis, MO 63130                       Philadelphia, PA 19147
             Phone: 703-527-1622                       Phone: 267-639-0417
             Email: roberttuckerlaw@gmail.com          Email: juliebrain1@yahoo.com




                             CERTIFICATE OF SERVICE

      I hereby certify that on December 7, 2018, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to Assistant United States Attorneys Bryan D. Freres and Eugene L. Miller and

Trial Attorney James B. Nelson. A copy was also mailed to the defendant.

                                         /s/Elisabeth R. Pollock
                                         Assistant Federal Public Defender
                                         300 West Main Street
                                         Urbana, IL 61801
                                         Phone: 217-373-0666
                                         FAX: 217-373-0667
                                         Email: Elisabeth_Pollock@fd.org




                                           12
